UNITED STATES DISTRICT COURT               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK              DOCUMENT      .
                                           ELECTRON\CALL Y FILED
                                           DOC#             .      -
BLIMIE GOLDSTEIN,                                    ..s!.::.
                                           DA TE FILED:    .JJ.~Q__,__
                    Plaintiff,            19cv11013 (JGK)

          - against -                     ORDER

EQUIFAX INFORMATION SERVICES, LLC et
al.,

                    Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close Docket No. 16.

SO ORDERED.

Dated:    New York, New York
          February 11, 2020
                                          John G. Koeltl
                                   United States District Judge
